I am not in accord with the foregoing opinion. I fear, although the question is specifically reserved in the opinion, that the *Page 362 
next step will be to hold that a defendant in a criminal case may make his own opening statement, even when represented as this defendant was by skilled and able counsel, and that such procedure will become standard practice in criminal trials along with the already well-established practice of trying the prosecuting attorney, the county sheriff, the chief of police, the captain of detectives, and in some cases even the state liquor board, instead of the official defendant or defendants.
I am wholly unable to see how the defendant was deprived of any constitutional right by the fact that the trial court stated in the presence of the jury that he had the constitutional right not to take the witness stand. With the exception of the Oklahoma decision, which is not at all persuasive, I do not think that any of the decisions cited in the majority opinion are in point. They are cases where the defendant may have been actually prejudiced. I cannot see that the defendant was prejudiced in this case, and, if he was to some minute degree, it was more than overcome by the fact that he was permitted, after the state's case was in, to arise and make his opening statement. In so doing, he took full advantage of the privilege to vehemently deny practically everything the state's witnesses had said, without, of course, being subject to any sort of cross-examination. In spite of the immense advantage which was thus afforded him, the jury convicted him, and, with all due respect to the majority I think the conviction should stand. *Page 363